—Order, Supreme Court, New York County (Herman Cahn, J.), entered April 23, 1999, which, insofar as appealed from, granted plaintiff sub-subcontractor’s motion for summary judgment on its causes of action for labor and materials furnished against defendant subcontractor and defendant surety of the subcontractor, unanimously affirmed, with costs.
The motion was properly granted in view of plaintiffs proof that the work for which it seeks payment was accepted by the owner, the architects and defendant subcontractor itself on December 24, 1997. Defendants’ present claims that such work was unsatisfactory were properly rejected by the IAS Court for lack of evidentiary support. Concur — Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.